                   Case 1:19-cv-00144 Document 1 Filed 03/22/19 Page 1 of 5



                             THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION

TJNITET) STATES OF AMERICA,

            Plaintiff,
                                                                CML ACTION NO: l9-00144
$67,500.00, more or less, in U.S.
Currency,

             I)efendant.

                         VERIFIED COMPLAINT FOR FORFEITURE lNRI!-M

            COMES NOW the United States of America, by and through Richard W. Moore, United

States Attomey for the Southem         District of Alabama, and brings this Verified Complaint for

Forfeiture in rem, with the following allegations:

                                        NATURE OF THE ACTION

            1.       This is a civil action for forfeiture brought against the above-referenced

defendant, $67,500.00, more or less, in U.S. Currency, pursuant to 21 U.S.C. $ 881(a)(6), which

subjects to       civil forfeiture all money or other things ofvalue fumished or intended to be

fumished by any person in exchange for a controlled substance in violation ofthe Controlled

Substances Act, all proceeds traceable to such an exchange, and all money used or intended to be

used to facilitate any violation     ofthe Controlled       Substances Act.

                                      JURISI)ICTION AND VEN UE

            2.       This Court has jurisdiction over an action commenced by the United States

pusuant to 28 U.S.C. $ 1345, and over an action for forfeiture in rem ptrstrarfi to 2g U.S.c.

$   13   ss(a).




                                                        I
                Case 1:19-cv-00144 Document 1 Filed 03/22/19 Page 2 of 5



        3.        Venue is proper in this Court under 28 U.S.C. $ 1355(bX1XA) because acts or

omissions giving rise to the forfeiture occurred within the Southem District of Alabama, and also

pursuant to 28 U.S.C. $ 1395(a) and (b), which provide that a forfeiture action may be

prosecuted in the district where   it accrues, the defendant is found, or the property being forfeited

is found. This action accrued in this district, and the $67,500, more or less, in U.S. Currenr:y, was

found in this district.

                                    THE DEFENDANT/NXEM

        4         The def-endant in rem is $67,500.00, more or less, in U.S. Currency.

                                       SUPPORTING FACTS

        5.         On Monday, August 13, 2018, Deputy SheriffJoseph Stabler ofthe Baldwin

County Sheriffs Office was working traffic enforcement along Interstate 65 in Baldwin County,

Alabama, when observed a silver Nissan Pathfinder displaying a New Jersey license plate

traveling southbound near the 40 mile-marker. Deputy Stabler observed the Pathfinder cross

over the white fog line more than once, in direct violation of Alabama Traffic Code 32-54-88.

improper lane usage, and when he pulled alongside the vehicle, he also observed nervous

behavior by its occupants. Deputy Stabler decided to conduct a traffic stop, which occurred at

or near mile marker 37, near Bay Minette, Alabama.

        6.       After the Pathfinder came to a rest on the shoulder ofthe interstate, Deputy

Stabler approached and introduced himself to the three occupants     ofthe vehicle,   and he

requested to see the driver's driver license and   insurance. The driver began looking lor his

license, and while he did so, Deputy Stabler observed additional nervous, evasive behavior from

the vehicle's   occupants. After   a few moments, the driver found his paperwork but stated that he

only had his old driver license. The registered owner ofthe pathfinder was not present.



                                                    2
                Case 1:19-cv-00144 Document 1 Filed 03/22/19 Page 3 of 5



         7.        During the traffic stop, the driver and other two occupants gave inconsistent

information about their travel plans, and they continued to act nervously tlroughout the stop.

The driver, who stated that he worked in pharmacy, also could not remember his passengers' last

names. even though he stated that they were friends and that he had known each ofthem for

several years.

         8.       Deputy Stabler gave the driver a completed waming for improper lane usage, lack

of proof of insurance, and failure to have a current driver license. Deputy Stabler then broke

contact with the driver and re-engaged him in a consensual conversation. Deputy Stabler asked

the driver if he could search the vehicle and the driver gave consent.

         9.       During the search, deputies discovered that a hidden, aftermarket electronic

compartment was installed on the underside of the Pathfinder. The deputies were subsequently

able to access the hidden compartment, and inside they discovered three large bundles wrapped

in   plastic.   There was also a   fou(h, smaller bundle wrapped in the same manner. The contents

ofthe bundles were $67,500.00, more or less, in U.S. Currency. The currency was wrapped

with fresh dryer sheets,   a tactic   commonly used by drug traffickers to prevent police K-9's from

alerting on money that has been in the presence ofillegal narcotics. The bundles ofmoney

were also wrapped in carbon paper, which, again, is a tactic commonly used by narcotics

traffickers because it can absorb odors.

         10.      After the seizure, the currency was secured in a box and placed inside ofa secure

room. A trained K-9 was then deployed,          and the K-9 gave a positive alert on the currency   for
the odor ofnarcotics.

         11.      The three occupants    ofthe vehicle were each interviewed by the DEA, and each

one disclaimed any knowledge or ownership         ofthe U.s. currency. All three were released from



                                                     3
              Case 1:19-cv-00144 Document 1 Filed 03/22/19 Page 4 of 5



the Baldwin County Sheriffs Office with no criminal charges being filed at that    time.   After

taking custody ofthe $67,500.00, the DEA subsequently transferred it electronically to the

United States Marshal's Service, where it remains.

        12.   Based on the foregoing, a preponderance of the evidence supports that the

defendant $67,500.00, more or less, in U.S. Cunency is money fumished or intended to be

fumished in exchange for a controlled substance, proceeds traceable to such an exchange, and

money used or intended to be used to facilitate violations of 21 U.S.C. g 846 or   2l U.S.C. $ 841,

and thus subject to forfeiture pursuant to 21 U.S.C. g 881(a)(6).

       WHEREFORE, the United States of America requests that the defendant funds be

forfeited and condemned to the United States of America; that the United States be awarded its

costs and disbursements in this action; and that the United States be granted such further reliefas

this Court deems proper and just.

                                              Respectfully submitted,

                                              ITICHARD \['. M(X)RE
                                              UNITEI) STA I'I-]S A'ITORNEY

                                        Rv   /s/ Donl A. Atchison
                                             Daryl A. Atchison
                                             Assistant United States Attomey
                                             63 S. Royat Street, Suite 600
                                             Mobile, Alabama 36602
                                             Telephone: (251) 441-5845
                                             Facsimile: (25 I ) 441 -505 1
                                             E-nrail:     l.atchi




                                                +
            Case 1:19-cv-00144 Document 1 Filed 03/22/19 Page 5 of 5




                                              VERIFI CATION

         I, Matthew J. Chakwin, hereby declarc and verifo the following:

         I am a Special Agent with Homeland Security Investigations (HSI). I have been employed in

that capacity for approximately   l0 years. I am presently   assigned to the Office   ofthe Resident Agent

in Charge, Mobile, Alabama. I have undergone extensive training in connection with my

employment for the investigation ofmoney laundering, drug traflicking, dnrg smuggling, and other

related offenses. I have led, supervised and participated in several complex investigations conceming

importation, manufacture, tramcking and distribution ofcontrolled substances. Through my training

and experience, I have become familiar with the manner and means that drug traffickers use to

conceal their illegal drug money fiom detection by [aw enforcement, including by the methods

employed in this case.

        I am familiar with the aspects   ofthis investigation   as described in the Supporting Facts

section above. The statements contained therein are based upon my knowledge and information

provided by other law enforcement officers involved in this investigation. The Supporting Facts

s€ction ofthis Complaint does not contain all the facts that I have learned during the course ofthis

investigation.

I have read the foregoing Supporting Facts section of this Verified complaint in rem, and know the


contents thereof. Pursuant to 28 u.s.c.   I   1746, I hereby verify and declare under penalty of perjury

that the supporting Facts section and this verification are true and correct to the best of my

knowledge, information, and belief.




                                                                                                      r
                                                                   Homeland Securitv lnvesitqations



                                                     5
                                                       Case 1:19-cv-00144 Document 1-1 Filed 03/22/19 Page 1 of 1
JS     4.1 (Rev 08/18)                                                                                 CIVIL COVER                                  SHEET \-"
provrdcd b) localrules ol'courl Thrslorm,approvedbllheJudrcralConltrenc(of(h6Un(edSraresrnsepremhcrlgT4lrsrequircdlbrrhduieor'thcClcrko,touflibrlh;
purpose ofinirialing the civil docket sheet ('EE tNSTRtnll()NSON NErf tA(;t: (r: THIS FOIt"V.)

I. (a) PLAINTIFFS                                                                                                                                    DEFENDANTS
                United States of America                                                                                                               $67,500, more or less, in U.S. Currency

       (b)     County ofResidence               ollirst      Listed   Plaintiff __                                                                   County olResidence ofFirst Lisled Defendanl
                                            (t,\1 Lt/t lN It.s.       Pt,4tvf       :t: ( AsLs)                                                                            (tN Lt.s. Pt"AtNt'rr:t (-ast:s oNt.Y)
                                                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                             THE TRACT OF LAND INVOLVED,

       (c)                       /1. rs. a"tt teterhohc N n1tu,
               Allorneys r/.,r,,,va,,..                                                                                                               Attomeys          (f   Knon n)

                Daryl A. Atchison, AUSA, U.S. Attorney's Office, SD/Alabama
                63 S. Royal Street, Suite 600, Mobile, Alabama 36602

ll.      BASIS OF JURISDICTION a,r-"-, ".\"' t(htcuoto,tt'                                                                        III.    CITIZENSHI                    P    OF PRINCIPAL PARTIES ri,i"-                                   -,    r"    h ( r,t u \ rt t,tantf
                                                                                                                                              lLnr l)tv       rxi U Co:a \ t   ,lly)                                                untl   trt   nax   .lir l)t fakloht)
ifr          us cou.-,n.,r                         O    3     F.dent Qu.siion                                                                                                      PTT DEI'                                                                 PTT' DDf
                PlaindfI                                         (Lt.S. Goremneht NDt o Pa                r)                             Citian of TIis       Stare                D I 3 I                 lncorpomled,. Principal Plac.                    i I      J4
                                                                                                                                                                                                             ofBusines In'l]ls Stare

O2           U.S.   Gov.lmnr                       O    4 Di!6iry                                                                        CniT-cn   oi Anorher Slalc                 O2           O 2       ltrcorpoEr.d?,./hitrcipal Plac                   o 5 35
                                                                 (lndicate Citi2en\h'p         tt I,a iesinlten l)                                                                                            ofBEin.$ h Anoihff            Strte

                                                                                                                                         Ciiizen or Subjecl       ofa               all          O 3       Forcigf, Natio,                                  o 6 tf       6


lV. NATURE                    OF SUITTi't"."-, -.t ,t(rt.lr,((rth)                                                                                                                                CIick here for: Nature ofSuit Code Descri
                                I                                                        I()Rt\                                             r(tRfufl.l RF/PF\.tt t \                                                                       OTHFRST\I'I'I'T]\
                                                       PERSONALINJURY                             PORSONAL INJURY                           625 Drug Relsr€d           S.ie.              O    a22   ApFal28 USC       I5E        O   375 False Claims Aci
O      I20   Mdin.                                O    310 Ai.ple.                             a, 365 PcBonal lnjury -                             of Prop.rty     2   I USC 88 I         D    42ll wilhdrawal                    O   376 Qui       Tm    (31 USC
                                                  0    315 Airphne Protuct                            Prcdud Li.bihy                   O    690    Ohor                                             28 USC 157                               372e(a))
d      l40Negoti.ble ln$dmmr            Li.bility                                              O 367 Heilth Cara/                                                                                                                 O 400 State Rspponionm.nt
d      150 Reorcry of Ov.rpayneot O 320 Asent, Lit l &                                                   Ph,m,..urial                                                                          PROPT    RI \ RI(]Hl'\             al :l l0 Anrit si
           & ED-forc6. of Judgmr                                                                         Psonal Injury                                                                    O    820Copyri8hls                      d   {30 Balks        dd Belm8
O      15l Medi* Aci              O 130 FcdcEl Employcrs'                                                Produci Lrabilily                                                                O    830 Patcot
t      152 R€cov€ry    ofD.fsult.d                           Li.bility                         O   36E Asbestos     Pcre.al                                                               O    835 Patert - Abbrcvialed           d   460 Dcponatid
                                                  O    140 Marine                                        Injury Product                                                                              New DaE Application          O   470 Racketeer InnEnced            ed
             (Excludes Yer6&s)                    O    345 M8ine Product                                 Liabiliy                                                                         O    840   T.ad.mut                               Compt organialions
3      153   R*overyofo!.rprymni                             Liability                            PERSONAL PROPERTY                                                                            socl \t \[a I RIT!                 O   480 Commcr Cedit
       ofvere@ s Beo.fits                         O    350 Motor Vehicle                       O 370 other r6ud                        O    710 Fair Labor Siadards                       o    861 HrA (r395tr)                   O   4E5 Tel€phon. Consumcr
O 160si@khold6 Surts                              O    355 Mold Vehicl.                        O l7l Truth in Lendirs                                                                     O    E62 Bl.ct Luns (923)
a, l9O Othr Conb&t                                         Produd Li.bility                    O   380 Other Pcrsoral                  O    720 Labor/M@8ment                             O    E63 DlwC/DIww (405(s))             O   490 Cable,sal TV
O      195   ConF.ct Produci Liabiliry            al   360 Orho Personll                               Prcpcrty Dahage                                                                    O    E64 SSIDTitl. XVI                  0   850 Seuitievcommodities/
                                                             l,jury                            C   385 Propccy Damage                  O    740 Railway Labor Act                         O    665 RSI(405(s))
                                                  O    362   Pffial      Injury .                        Product Liabihy               O    75 I Fmily ed Medicai                                                                 O   890 Oth.r Statutory Actiom
                                                             Mdical Malor&lie                                                                                                                                                     O   E9l AsncultMl Acts
                           )I'T:R I   .|                (.IvII, RIGH'I'S                        PRISO\[RPUtIttO\S                      O    7m Olher Labor Litigalio!                          TED!,R    \I, I'\\    SI ITS       O   893    ElvirotwDill Matt.N
O      210   Ledco mtion                          O 440 Ob.r Civil RiSnB                                                               O    791 Etnployee Rancmcnt                        al   870 Tucs (U.S.       Plaid   f     O   E95    FEdom of Infolmnion
O      220 Forcclos@                              C,441Votins                                  O   463   Alifl   Detainec                          lncome     Seritv Ad
O      210 Rert Leas. & Ejectment                 O 442 Emplolmot                              O   510 Motions ro Va@lc                                                                   O E7l IRS       Third Party             O   896 &bit-arion
al     240 Torts to LaDd                          tI 443 Houing/                                                                                                                                     26 USC 7609                  O   899 AdDiristrdilc Prcc€due
t      245 Tort Prodrct Lisbilily                            Acommodations                     a, Jl0ccne6l                                                                                                                                 ActRevi.*       or Appe3l   of
O      290 All Oths Rcal Propcny                 0     445   Amcr. Disbiliti.s' O                  535 Deaih P.mlty                                t\t\ (;R{ O\                                                                             Aselcy D€cision
                                                                                                                                       O   462 Ndrllliarion Appli@tion                                                            O   950   CoBtitltimrlity of
                                                 O     446   Am.r e/Diehiliii..           -   O     Mdd,mus & Orhs
                                                                                                   540                                 O   165 Otha ImEiSratio
                                                             olh6                             d 550ciYil Rishts
                                                 i'    448 Educalion                          O 555 Prien Condirion
                                                                                              O    560 Civil Dci.inee -




   ORIGIN nr-""" -r" ,none th! ohryl
X I Onginal O2 Removed from                                                  O3               Remanded         from 4,4 Reinstared or O 5 Transfened fi.om O6                                                        Muhldislrlct                D 8 Multidistrict
    ProceedrnS Slate Courl                                                                    Appellate        Court    Reopened Another District                                                                    Litigaron-                          Litigation -
                                                                                                                                                                           'rtli)                 Transltr                                              Dtect File
                                                        Cilc the  tl S Cilrl Stalute               under lvhrch       t-   ou   $e filing (lr'     not cite   ju,itdi.thttl nda@ unl6s di'{sit,^)
                                                             21 U.S.C. 881 a 6
YI. (         AT SE        O} ACTIO\                    tlrtcf   descn ntion        ol   cause
                                                        Complairit for Forfeiture
VII.         REQUESTED                     I\           O cgpcx tr rHts ts a cLASs ACTIoN                                                   I)[;u,t\D         s                                        CHECK YES only rfdemanded in complaint
             COMPLAINT:                                        UNDER RULE 23. F,R,CV,P                                                                                                                 JURY     DEMAND: O Yes 'lNo
vIII.         RtrLATED CASE(S)
              IF ANY                                         tsrc   t"sttu'n'hs)                                                                                                                                                .I9-MC-00003
                                                                                              JUDGE Terry                   F. fu4oorer                                                        DOCKETNUMBER
I),\   I!                                                                                          s
03t22t2019
rOR OFFICE

     RECEIPTE                               AN{OUn_',t-                                                  APPLYINC IFP                                                   I I)(;ll                                     }[AC, JUDC!
